 1   Shahrzad Shariati (State Bar No. 318975)
     sshariati@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 4   Facsimile: +1.949.553.7539

 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11

12   BRIAN NEUFELD,                                Case No. 1:18-cv-01012-LJO-SKO

13                     Plaintiff,                  Hon. Lawrence J. O’Neill

14          v.                                     ORDER MODIFYING SCHEDULING
                                                   ORDER
15   CAPITAL BANK N.A. D/B/A
     OPENSKY; EXPERIAN                             (Doc. 44)
16   INFORMATION SOLUTIONS,
     INC.; AND, TRANS UNION LLC,
17                                                 Complaint filed: July 25, 2018
                       Defendants.
18

19

20
21

22

23

24

25

26
27

28
                                                                                              ORDER
                                                                      Case No. 1:18-cv-01012-LJO-SKO
 1            Before the Court is the parties’ Stipulation to Extend Pre-Trial Deadlines Only (the

 2   “Stipulation”). (Doc. 44.) The Court has reviewed the Stipulation and finds that, while it presents

 3   good cause to modify the pretrial deadlines, the Stipulation does not justify an enlargement to the

 4   extent proposed by the parties.     Chief District Judge O’Neill ruled on the motion to stay

 5   expeditiously (see Doc. 44), such that only a short extension of pretrial deadlines is warranted.

 6            Accordingly, IT IS HEREBY ORDERED that the Scheduling Order (Doc. 37) in this case

 7   is MODIFIED as follows:

 8                    Matter                                      Date
                      Last day to complete non-expert             July 12, 2019
 9                    discovery
                      Last day to complete expert disclosures     June 5, 2019
10                    Last day to complete rebuttal expert        July 3, 2019
                      disclosures
11                    Last day to complete expert discovery       July 12, 2019
                      Last day to file non-dispositive motions    July 31, 2019
12                    Last day to hear non-dispositive            August 28, 2019
                      motions
13
                      Last day to file dispositive motions        August 8, 2019
14                    Last day to hear dispositive motions        September 19, 2019
                                                                  Remains
                      Date of settlement conference
15                                                                (June 18, 2019)
                      Date of pre-trial conference                November 7, 2019
16                                                                Remains
                      Date of trial                               (December 17, 2019)
17

18   IT IS SO ORDERED.

19
     Dated:     May 7, 2019                                       /s/   Sheila K. Oberto               .
20                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                                                                    ORDER
                                                     -2-                    Case No. 1:18-cv-01012-LJO-SKO
